UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-6289



AVON MCCRAY,

                                             Petitioner - Appellant,

          versus


WARDEN, Maryland House of Correction Annex;
ATTORNEY GENERAL FOR THE STATE OF MARYLAND,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-3912-S)


Submitted:     June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Lawrence Gitomer, CARDIN & GITOMER, P.A., Baltimore, Maryland,
for Appellant.    John Joseph Curran, Jr., Attorney General, Ann
Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Avon McCray seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See McCray v. Warden, Md. House of Corr.

Annex, No. CA-98-3912-S (D. Md. Feb. 1, 1999).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




    *
       Although the district court’s order is marked as “filed” on
January 29, 1999, the district court’s records show that it was
entered on the docket sheet on February 1, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court’s decision.
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2